In a proceeding pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Suffolk County (Freundlich, J.), entered March 3, 1993, as denied that branch of her petition which was for a modification of a prior amended order, entered April 29, 1992, which sought overnight, alternate weekend, and alternate holiday visitation, on the ground that there was no change of circumstances.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The mother did not allege any reason to justify a reconsideration of the visitation order entered upon consent of the parties inasmuch as no material change in circumstances was presented (see, Family Ct Act § 467 [b] [ii]).
We have examined the mother’s remaining contention and find it to be without merit. Balletta, J. P., Rosenblatt, Ritter and Altman, JJ., concur.